DETAILED ACTION
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 15, 2021 has been entered.
 
Status
This Office Action is responsive to claim amendments filed for No. 16/397,498 on July 15, 2021. Please note: Claims 1 and 22 have been amended, and claims 18 and 19 have been canceled. Claims 1-17 and 20-22 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
The previous claim objections are hereby withdrawn since the amended claims, submitted on July 15, 2021, overcome the objections.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 3-5, 7, 9, 15 and 20-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zeng et al. (US 20190107908 A1), hereinafter Zeng.

Regarding Claim 1, Zeng teaches:
	A touch control device (See FIG. 2 and paragraph [0027], lines 1-2: touch panel structure) comprising: 
	a base substrate (FIG. 2: 250); and 
	a metal pattern on the base substrate (FIG. 2: a metal pattern formed by 240 and 260); 
	wherein the metal pattern includes a first metal pattern (240) and a second metal pattern (260) (FIG. 2; See paragraph [0027], lines 2-6); the first metal pattern and the second metal pattern are in different layers (See FIG. 2: 240 and 260 are in different layers); the first metal pattern includes a first touch control electrode (FIG. 3: 320 included in 240 of FIG. 2 is a first touch control electrode) (See paragraph [0029], lines 4-6; See paragraph [0030], lines 1-2) and a plurality of first virtual graphics that are insulated from the first touch control electrode and are spaced from each other (FIG. 3: 330 included in 240 of FIG. 2 includes a plurality of first virtual graphics; See annotated FIG. 3 below: the portions of 330 labeled “1” correspond to a plurality of first virtual graphics that are spaced apart from each other) (See paragraph [0028], lines 9-14); 

    PNG
    media_image1.png
    606
    733
    media_image1.png
    Greyscale

	the second metal pattern (See paragraph [0035], lines 4-8; Therefore, the second metal pattern 260 includes the same structures as the first metal pattern 240) includes a second touch control electrode (FIG. 3: 320 included in 260 of FIG. 2 is a second touch control electrode) (See paragraph [0029], lines 4-6; See paragraph [0030], lines 1-2) and a plurality of second virtual graphics that are insulated from the second touch control electrode and are spaced from each other (FIG. 3: 330 included in 260 of FIG. 2 includes a plurality of second virtual graphics; See annotated FIG. 3 below: the portions of 330 labeled “2” correspond to a plurality of second virtual graphics that are spaced apart from each other) (See paragraph [0028], lines 9-14); and

    PNG
    media_image2.png
    606
    733
    media_image2.png
    Greyscale
 	orthographic projections of the plurality of first virtual graphics to the base substrate and orthographic projections of the plurality of second virtual graphics to the base substrate are alternately arranged side by side without overlapping (See annotated FIG. 3 below: orthographic projections of the plurality of first virtual graphics (“1”) to the base substrate and orthographic projections of the plurality of second virtual graphics (“2”) to the base substrate are alternately arranged side by side without overlapping), thereby enabling an orthographic projection of the metal pattern to the base substrate to be a regular grid (See paragraph [0035], lines 8-11; Therefore, as shown in FIG. 3, an orthographic projection of the metal pattern to the base substrate formed by 240 and 260 is a regular grid);

    PNG
    media_image3.png
    611
    624
    media_image3.png
    Greyscale

	wherein all of the plurality of first virtual graphics are in a first layer (As discussed above, all of the plurality of first virtual graphics are in a first layer (included in 240 in FIG. 2)); within the first layer, every two adjacent first virtual graphics are spaced from each other (See annotated FIG. 3 below: every two adjacent first virtual graphics (“1”) in the first layer are spaced from each other); and 

    PNG
    media_image1.png
    606
    733
    media_image1.png
    Greyscale

	all of the plurality of second virtual graphics are in a second layer (As discussed above, all of the plurality of second virtual graphics are in a second layer (included in 260 in FIG. 2)); within the second layer, every two adjacent second virtual graphics are spaced from each other (See annotated FIG. 3 below: every two adjacent second virtual graphics (“2”) in the second layer are spaced from each other);

    PNG
    media_image2.png
    606
    733
    media_image2.png
    Greyscale

	wherein the first layer is spaced from the second layer in a direction perpendicularly to the base substrate (See FIG. 2: the first layer 240 and the second layer 260 are spaced apart in a direction perpendicularly to the base substrate).

Regarding Claim 3, Zeng teaches:
	The touch control device of claim 1, wherein patterns of the first metal pattern and the second metal pattern are identical (See paragraph [0035], lines 4-11).

Regarding Claim 4, Zeng teaches:
	The touch control device of claim 3, wherein each of the plurality of first virtual graphics has a diamond shape, and each of the plurality of second virtual graphics has a diamond shape (See paragraph [0033], lines 3-7; See annotated FIG. 3 below: first virtual graphic (“1” in 240) and the second virtual graphic (“2” in 260) both have a diamond shape); the diamond shape of each of the plurality of first virtual graphics has the same size as the diamond shape of each of the plurality of second virtual graphics (See paragraph [0035], lines 4-11); 
	the first touch control electrode includes a plurality of parallel first wiring lines and a plurality of parallel second wiring lines (See paragraph [0029], lines 1-6: first metal lines and second metal lines in 320 in 240; See annotated FIG. 3 below: “A” corresponds to first wiring lines “B” corresponds to second wiring lines); an intersection point of each of the plurality of first wiring lines and each of the plurality of second wiring lines is located at a point of the diamond shape of each of the plurality of first virtual graphics; each of the plurality of first wiring lines and each of the plurality of second wiring lines are parallel to edges of the diamond shape, respectively (See annotated FIG. 3 below: an intersection point of each “A” and “B” of 320 is located at a center point of the diamond shape in the first virtual graphic “1” in 240, each of “A” and “B” of 320 are parallel to edges of the diamond shape, respectively); 
	the second touch control electrode (See paragraph [0035], lines 4-8; Therefore, the second metal pattern 260 includes the same structures as the first metal pattern 240) includes a plurality of parallel third wiring lines and a plurality of parallel fourth wiring lines (See paragraph [0029], lines 1-6: first metal lines and second metal lines in 320 in 260; See annotated FIG. 3 below: “C” corresponds to third wiring lines “D” corresponds to fourth wiring lines); an intersection point of each of the plurality of third wiring lines and each of the plurality of fourth wiring lines is located at a point of the diamond shape of each of the plurality of second virtual graphics; each of the plurality of third wiring lines and each of the plurality of fourth wiring lines are parallel to edges of the diamond shape, respectively (See annotated FIG. 3 below: an intersection point of each of the “C” and “D” of 320 is located at a center point of the diamond shape in the second virtual graphic “2” in 260, each of “C” and “D” of 320 are parallel to edges of the diamond shape, respectively).

    PNG
    media_image4.png
    620
    633
    media_image4.png
    Greyscale

Regarding Claim 5, Zeng teaches:
	The touch control device of claim 4, wherein in the first metal pattern, at each junction of each of the plurality of first virtual graphics and the first touch electrode, there is a notch (350) in the first virtual graphic (See paragraph [0032], lines 1-5; See annotated FIG. 3 below: showing a notch 350 in each first virtual graphic “1” in 240 at the claimed position); each of the plurality of first wiring lines is in a corresponding notch and is spaced apart from each of the plurality of first virtual graphics; and each of the plurality of second wiring lines is in a corresponding notch and is spaced apart from each of the plurality of first virtual graphics (See paragraph [0040], lines 1-4; See annotated FIG. 3 below: 320 in 240 each of “A” is in a corresponding notch 350 and is spaced apart from the first virtual graphic “1” by X; and each of “B” is in a corresponding notch 350 and is spaced apart from the first virtual graphic “2” by X).

    PNG
    media_image4.png
    620
    633
    media_image4.png
    Greyscale

Regarding Claim 7, Zeng teaches:
	The touch control device of claim 5, wherein in the second metal pattern (See paragraph [0035], lines 4-8), at each junction of each of the plurality of second virtual graphics and the second touch electrode, there is a notch in each of the plurality of second virtual graphics (See paragraph [0032], lines 1-5; See annotated FIG. 3 below: showing a notch 350 in each second virtual graphic “2” in 260 at the claimed position); each of the plurality of third wiring lines is in a corresponding notch and is spaced apart from each of the plurality of second virtual (See paragraph [0040], lines 1-4; See annotated FIG. 3 below: 320 in 260 each of “C” is in a corresponding notch 350 and is spaced apart from the second virtual graphic “2” by X; and each of “D” is in a corresponding notch 350 and is spaced apart from the second virtual graphic “2” by X).

    PNG
    media_image4.png
    620
    633
    media_image4.png
    Greyscale

Regarding Claim 9, Zeng teaches:
	A touch control display substrate comprising the touch control device of claim 1 (See paragraph [0042], lines 3-7; See paragraph [0049], lines 6-11; Therefore, when deployed with a display panel, the touch control device (paragraph [0027], lines 1-2: touch panel structure) is part of or included in a touch control display substrate).

Regarding Claim 15, Zeng teaches:
	A touch control display apparatus comprising the touch control display substrate of claim 9 (See paragraph [0042], lines 3-7; See paragraph [0049], lines 6-11; Therefore, when deployed with a display panel, the touch control display substrate is part of or included in a touch control display apparatus).

Regarding Claim 20, Zeng teaches:
The touch control device of claim 4, wherein the first touch control electrode includes a plurality of first grid units defined by the plurality of first wiring lines and the plurality of second wiring lines (See annotated FIG. 3 below: the first touch control electrode includes a plurality of first grid units (“A”) defined by the plurality of first wiring lines and the plurality of second wiring lines); an area of each of the plurality of first grid units is greater than an area of each of the plurality of first virtual graphics (See annotated FIG. 3 below: an area of each of the plurality of first grid units (“A”) is greater than an area (“B”) of each of the plurality of first virtual graphics that overlaps the first grid units); 
the second touch control electrode includes a plurality of second grid units defined by the plurality of third wiring lines and the plurality of fourth wiring lines (See annotated FIG. 3 below: the second touch control electrode includes a plurality of second grid units (“D”) defined by the plurality of third wiring lines and the plurality of fourth wiring lines); an area of each of the plurality of second grid units is greater than an area of each of the plurality of second virtual graphics (See annotated FIG. 3 below: an area of each of the plurality of second grid units (“D”) is greater than an area (“C”) of each of the plurality of second virtual graphics that overlaps the second grid units).

    PNG
    media_image5.png
    830
    837
    media_image5.png
    Greyscale

Regarding Claim 21, Zeng teaches:	
	The touch control device of claim 1, wherein every two adjacent first virtual graphics directly face each other; and every two adjacent second virtual graphics directly face each other (See annotated FIG. 3 below: every two adjacent first virtual graphics “1” directly face each other along the sides illustrated in the figure; and every two adjacent second virtual graphics “2” directly face each other along the sides illustrated in the figure).


    PNG
    media_image6.png
    611
    624
    media_image6.png
    Greyscale

Regarding Claim 22, Zeng teaches:		
	The touch control device of claim 1, wherein every two adjacent first virtual graphics are insulated from each other; and every two adjacent second virtual graphics are insulated from each other (As shown in FIG. 3, 330 is discontinuous at the portions intersecting 320. Therefore, as shown in annotated FIG. 3 below, every two adjacent first virtual graphics “1” are insulated from each other; and every two adjacent second virtual graphics “2” are insulated from each other).

    PNG
    media_image7.png
    620
    633
    media_image7.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Zeng et al. (US 20170329455 A1), hereinafter Zeng-2.

Regarding Claim 2, Zeng teaches:
	The touch control device of claim 1, wherein materials of the plurality of first virtual graphics and the plurality of second virtual graphics are identical (See paragraph [0033], lines 1-3; See paragraph [0035], lines 4-8); and materials of the first touch control electrode and the second touch control electrode are identical (See paragraph [0032], last five lines; See paragraph [0035], lines 4-8).
	Zeng does not explicitly teach:
	materials of the plurality of first virtual graphics and the first touch control electrode are identical; and materials of the plurality of second virtual graphics and the second touch control electrode are identical.
However, in the same field of endeavor, touch panels (Zeng-2, paragraph [0001]), Zeng-2 teaches:
	materials of a plurality of first virtual graphics (253) and a first touch control electrode (251) are identical (See FIG. 5 and paragraph [0020], lines 1-3); and materials of a plurality of second virtual graphics (263) and a second touch control electrode (261) are identical (See FIG. 6 and paragraph [0023], lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the touch control device (as taught by Zeng) so materials of the plurality of first virtual graphics and the first touch control electrode are identical; and materials of the plurality of second virtual graphics and the second touch control electrode are identical (as taught by Zeng-2). Doing so would allow for the virtual graphics and touch control electrodes to be made by a same process, reducing the manufacturing complexity (See Zeng-2, paragraphs [0020] and [0023]).

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng.

Claim 6, Zeng teaches:
	The touch control device of claim 5, wherein for each notch, in a direction perpendicular to each of the plurality of first wiring lines or each of the plurality of second wiring lines in the each notch, a width (X) of the each notch is in a range greater than 5um (See paragraph [0040]).
	Zeng does not explicitly teach:
	a width of the each notch is in a range of from 8um to 10um.
However, Zeng teaches further:
	The claimed range of from 8um to 10um lies inside the range of greater than 5um disclosed by Zeng and that the claimed range is suitable for achieving the effect of allowing the virtual graphics and touch electrodes to be electrically insulated from each other (See paragraph [0040], lines 4-10: As long as the width is greater than the line width of 5um, the insulating effect is achieved)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the touch control device (as taught by Zeng) so a width of the each notch is in a range of from 8um to 10um (according to the teachings of Zeng). Doing so would allow sufficient distance for the virtual graphics and touch electrodes to not contact each other, and thus be electrically insulated from each other (See Zeng, paragraph [0040], lines 4-10).

Regarding Claim 8, Zeng teaches:
	The touch control device of claim 7, wherein for each notch in each of the plurality of second virtual graphics, in a direction perpendicular to each of the plurality of third wiring lines or each of the plurality of fourth wiring lines in the each notch in each of the plurality of second virtual graphics, a width (X) of the each notch in each of the plurality of second virtual graphics is in a range greater than 5um (See paragraph [0040]).
	Zeng does not explicitly teach:
	a width of the each notch is in a range of from 8um to 10um.
However, Zeng teaches further:
	The claimed range of from 8um to 10um lies inside the range of greater than 5um disclosed by Zeng and that the claimed range is suitable for achieving the effect of allowing the virtual graphics and touch electrodes to be (See paragraph [0040], lines 4-10: As long as the width is greater than the line width of 5um, the insulating effect is achieved)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the touch control device (as taught by Zeng) so a width of the each notch is in a range of from 8um to 10um (according to the teachings of Zeng). Doing so would allow sufficient distance for the virtual graphics and touch electrodes to not contact each other, and thus be electrically insulated from each other (See Zeng, paragraph [0040], lines 4-10).

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Han (US 10114491 B1).

Regarding Claim 10, Zeng does not explicitly teach:
	The touch control display substrate of claim 9, wherein the base substrate of the touch control device is reused as a base substrate of the touch control display substrate.
However, in the same field of endeavor, touch-display panels (Han, Abstract), Han teaches:
	A base substrate of a touch control device is reused as a base substrate of a touch control display substrate (See column 5, lines 35-36; See FIG. 2: 910a is both a base substrate of a touch control device TSW and a base substrate of a touch control display substrate).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the touch control display substrate (as taught by Zeng) so the base substrate of the touch control device is reused as a base substrate of the touch control display substrate (as taught by Han). Doing so would allow for the touch control device to be integrally formed on an OLED panel (See Han, column 5, lines 35-36), which is advantageously a display with high response speed, low power consumption, and self light emission, thereby providing a wide viewing angle to have an advantage as an image display medium (See Han, column 1, lines 49-55).

Regarding Claim 11, Zeng does not explicitly teach:

However, in the same field of endeavor, touch-display panels (Han, Abstract), Han teaches:
	A touch control display substrate (FIG. 2) includes a plurality of sub-pixels (FIG. 1C: RSP, GSP, BSP); an orthographic projection of the plurality of sub-pixels to a base substrate (FIG. 2: 910a) is in a grid of a metal pattern (TSW) (See FIG. 1C, showing orthographic projections of the sub-pixels to the base substrate being in a grid of TSW).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the touch control display substrate (as taught by Zeng) so the touch control display substrate further includes a plurality of sub-pixels; an orthographic projection of the plurality of sub-pixels to the base substrate is in the grid of the metal pattern (as taught by Han). Doing so would allow for the metal pattern to be integrally formed on an OLED panel (See Han, column 5, lines 35-36), which is advantageously a display with high response speed, low power consumption, and self light emission, thereby providing a wide viewing angle to have an advantage as an image display medium (See Han, column 1, lines 49-55). Furthermore, by forming the sub-pixels in the grid of the metal pattern, visibility and transmittance of the OLED light would be improved (See Han, column 5, lines 52-55).

Regarding Claim 12, Zeng in view of Han teaches all of the elements of the claimed invention, as stated above. Furthermore, Zeng in view of Han teaches:
	The touch control display substrate of claim 11, wherein a shape of each cell of the grid is the same as a shape of each of the plurality of sub-pixels (See Han, FIG. 1C: a shape of each cell of the grid of TSW is the same as a shape of each of the plurality of sub-pixels RSP, GSP, BSP; Therefore, as combined above Zeng in view of Han teaches the claim limitation).

Regarding Claim 13, Zeng in view of Han teaches all of the elements of the claimed invention, as stated above. Furthermore, Zeng in view of Han teaches:
(See Han, column 5, lines 52-55; See Han, FIG. 1C: wherein the grid of the metal pattern TSW is in a gap among the plurality of sub-pixels RSP, GSP, BSP; Therefore, as combined above Zeng in view of Han teaches the claim limitation).

Regarding Claim 14, Zeng teaches:
	The touch control display substrate of claim 9, wherein the touch control display substrate is a flexible touch control display substrate (See paragraph [0027], lines 8-22; See paragraph [0049], last three lines).
Zeng does not explicitly teach (See elements emphasized in italics):
	the touch control display substrate is a flexible organic light emitting diode touch control display substrate.
However, in the same field of endeavor, touch-display panels (Han, Abstract), Han teaches:
	A touch control display substrate (FIG. 2: 910a) is a flexible (See column 9, lines 21-23) organic light emitting diode touch control display substrate (See column 5, lines 52-55).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the touch control display substrate (as taught by Zeng) so the touch control display substrate is a flexible organic light emitting diode touch control display substrate (as taught by Han). Doing so would allow for the touch control device to be integrally formed on an OLED panel (See Han, column 5, lines 35-36), which is advantageously a display with high response speed, low power consumption, and self light emission, thereby providing a wide viewing angle to have an advantage as an image display medium (See Han, column 1, lines 49-55).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Han et al. (US 20170115770 A1), hereinafter Han-2.

Regarding Claim 16, Zeng teaches:
The touch control device of claim 1, wherein the first metal pattern and the second metal pattern are on opposite sides of the base substrate (See FIG. 2: 240 and 260 are on opposite sides of 250).
Zeng does not explicitly teach:

However, in the same field of endeavor, touch panels (Han-2, paragraph [0003]), Han-2 teaches:
	A first metal pattern (420) and a second metal pattern (410) are on an identical side of a base substrate (200) (See FIG. 2).
Zeng contained a device which differed from the claimed device by the substitution of the first metal pattern and the second metal pattern are on opposite sides of the base substrate, instead of an identical side of the base substrate. Han-2 teaches the substituted element of a first metal pattern and a second metal pattern are on an identical side of a base substrate. Their functions were known in the art to isolate and insulate the first metal pattern and the second metal pattern for touch sensing (See Han-2, paragraph [0072]). The arrangement of the first and second metal patterns taught by Zeng could have been substituted with the claimed arrangement of the first and second metal patterns taught by Han-2 and the results would have been predictable and resulted in the first and second metal patterns being on an identical side of the base substrate while still being isolated and insulated from each other.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 17, Zeng in view of Han-2 teaches all of the elements of the claimed invention, as stated above. Furthermore, Han-2 teaches:
The touch control device of claim 16, further comprising: a first insulation layer (FIG. 2: 441) with a thickness in a range of from 500A to 5000A (See paragraph [0072], lines 10-14); wherein the first insulation layer is located between the first metal pattern and the second metal pattern (FIG. 2: 441 is located between 420 and 410); and
a second insulation layer (FIG. 2: 442) with a thickness in a range of from 500A to 5000A (See paragraph [0072], lines 10-14); wherein the second metal pattern is sandwiched between the second insulation layer and the first insulation layer (FIG. 2: 410 is located between 420 is sandwiched between 442 and 441).
In addition, the same motivation is used as the rejection for claim 16 for including the additional elements taught by Han-2.

Response to Arguments
Applicant's arguments filed 07/15/2021 have been fully considered but they are not persuasive.
Applicant argues (Remarks, pages 7-9) that Zeng does not teach the limitations of the independent claim. The Examiner respectfully disagrees. 
Applicant cites paragraph [0028] of Zeng and argues the following (Remarks, page 9): “Thus, what is shown in FIG. 3 of Zeng is only a partial top view of the first metal mesh layer 240 or the second metal mesh layer 260 in FIG. 2, rather than a combination of the first metal mesh layer 240 and the second metal mesh layer 260 in FIG. 2”. While the Examiner recognizes that this paragraph of Zeng discloses that FIG. 3 a partial top view of the first metal mesh layer 240 or the second metal mesh layer 260 in FIG. 2, the Examiner respectfully submits that this paragraph supports that the first metal mesh layer 240 and the second metal mesh layer 260 have the same structures and layout as shown in FIG. 3, and that FIG. 3 is merely used to describe structures that exist in both layers identically. Moreover, because, as disclosed in paragraph [0027], lines 2-6, the first metal mesh layer 240 and the second metal mesh layer 260 are layered on top of each other, as shown in FIG. 2, the Examiner respectfully submits that the plurality of first virtual graphics in the first metal mesh layer 240 and the plurality of second virtual graphics in the second metal mesh layer 260 would be spatially distributed in the manner shown in annotated FIG. 3 below.

    PNG
    media_image7.png
    620
    633
    media_image7.png
    Greyscale

Applicant argues the following (Remarks, page 9): “In other words, as shown in the following modified FIG. 3 of Zeng provided in Page 5 of this Office Action, the first metal mesh layer 240 of Zeng includes both portions of 330 labeled "1" and other portions of 330 labeled "2." Meanwhile, the second metal mesh layer 260 of Zeng also includes both portions of 330 labeled "1" and other portions of 330 labeled "2."”. The Examiner notes, however, that the first virtual graphics and second virtual graphics have been specifically mapped to the portions of 330 included in 240 labeled “1” and the portions of 330 included in 260 labeled “2”, respectively. The Examiner respectfully submits that the claim does not include any limitations that preclude the interpretation from being taken. Specifically, there is no language limiting the structure of the first virtual graphics and second virtual graphics such 
To elaborate on this, the Examiner is interpreting the specific portions of 330 that are outlined and labeled “1” that are included in the layer 240 as being first virtual graphics. While there may be other portions of 330 included in this layer, the claim language does not preclude other virtual graphics from being included in this layer along with the first virtual graphics. The Examiner disagrees that these other portions would need to be interpreted as second virtual graphics because the claim defines that the second virtual graphics are included in the second metal pattern. Therefore, since the claim language does not provide any further language precluding other virtual graphics from being included in the first metal pattern, and does not preclude specific portions of 330 in layer 240 as being interpreted as first virtual graphics, the Examiner respectfully submits that Zeng still teaches the claim limitations, as amended. The same reasoning applies to the second metal pattern. Therefore, even if the first metal pattern includes other portions of 330 that overlap with the second virtual graphics in the second metal pattern when overlapped as shown in FIG. 2, the claim does not include any language that would preclude Zeng from teaching the limitations as mapped in the above rejections.

    PNG
    media_image1.png
    606
    733
    media_image1.png
    Greyscale

	Applicant argues the following (Remarks, pages 9-10): “Therefore, no matter whether in the first metal mesh layer 240 of Zeng or the second metal mesh layer 260 of Zeng, the first dummy metal pattern 330 is continuous, and is not spaced from each other. By contrast, in amended claim 1, within the first layer, every two adjacent first virtual graphics are spaced from each other; within the second layer spaced from the first layer in a direction perpendicularly to the base substrate, every two adjacent second virtual graphics are spaced from each other.”. The Examiner notes that 330 in FIG. 3 is not necessarily continuous because it is discontinuous at the portions intersecting 320. Nonetheless, as discussed above, the Examiner is interpreting the first virtual graphics and second virtual graphics as specifically being the portions of 330 included in 240 labeled “1” and the portions of 330 included in 260 labeled “2”, respectively. Based on this specific mapping, every two adjacent first virtual graphics are spaced from each other (See annotated FIG. 3 below: every two adjacent first virtual graphics (“1”) are spaced from each other); and every two adjacent second virtual graphics are spaced from each other (See annotated FIG. 3 below: every two adjacent second virtual graphics (“2”) are spaced from each other).

    PNG
    media_image7.png
    620
    633
    media_image7.png
    Greyscale

For the above reasons, the Examiner respectfully submits that Zeng teaches the amended limitations.
Applicant argues the following (Remarks, page 9): “Dependent claims 2-17 and 20-22 all depend either directly or indirectly from independent claim 1 and are therefore allowable for at least the same reasons as claim 1. Moreover, these claims add further limitations that also render them separately allowable”. The Examiner respectfully disagrees. The Examiner respectfully submits that the cited references teach all of the limitations of the 
For the above reasons, Applicant’s arguments are not convincing to overcome the current rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	NAKAMURA; Hiroshige (US-20190008041-A1): pertinent to applicant's disclosure for its teaching of two metal patterns with portions isolated from touch control electrodes (See FIGS. 36-38).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332.  The examiner can normally be reached on Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.